CONCURRING OPINION
Johnson, Judge:
I agree with my associates that shredded or grated coconut meat packed in sugar sirup in tins does not come within the tariff description of “coconut meat, shredded and desiccated, or similarly prepared,” inasmuch as the term"“similarly prepared” has been construed to include a dried coconut article which might have been treated further after being dried and shredded.
*223At the time the Tariff Act of 1922 was under consideration by the Congress, testimony taken before the Ways and Means Committee of the House of Representatives (Hearings on General Tariff Revision, page 1960) described desiccated coconut as “dried coconut that has been shredded and prepared under sanitary conditions.” In the case of W. R. Grace & Co. v. United States, 19 C. C. P. A. 326, T. D. 45482, the appellate court, relative to the interpretation of the term “coconut meat, shredded and desiccated, or similarly prepared” stated:'
* * * The grinding process, following the shredding process, might remove the resulting product from being defined as shredded, but it would clearly come within the provision of said paragraph, “or similarly prepared.”
As far back as October 18, 1894,.the Board of General Appraisers in the case of Wilkens & Co. v. United States, G. A. 2811, T. D. 15417, construed the word “desiccated” as used in the trade to mean shredded as well as dried. The evidence before us does not establish that the product had been shredded and desiccated before it was placed in its imported condition, and therefore in my opinion the classification of the collector, which is presumptively correct, has not been overcome.